Citation Nr: 0611699	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from October 1996 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's dysthymic disorder is manifested by subjective 
complaints of depressed mood and anxiety; it is not 
productive of such symptoms as suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for dysthymic disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9433 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Evaluation 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran is seeking an increased evaluation for dysthymic 
disorder, which is currently rated as 10 percent disabling 
under DC 9433. 

Under DC 9433, a 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
rating of 100 percent under DC 9433 is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

The symptoms listed at 38 C.F.R. § 4.130 are not intended to 
be an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  

The medical evidence includes an August 2001 VA mental 
disorders examination report, which noted that the veteran 
complained of having trouble sleeping and getting anxious.  
It was noted that she took care of children at her home 
"like a daycare" and that she takes them to the mall and 
movies.  She reported getting "somewhat adequate sleep at 
night."  Upon examination, there were no delusions or 
hallucinations and her mood was euthymic, other than when 
talking about being sexually molested in the sixth grade.  
She exhibited no inappropriate behavior, there was no history 
of suicidal or homicidal thoughts, she was well-groomed and 
neatly dressed, she was alert and oriented, and she had good 
memory.  Additionally, there was no obsessive or ritualistic 
behavior that interfered with routine activities, speech was 
logical, goal-directed, and had normal flow, and there was no 
history of panic attacks.  Finally, there was no impaired 
impulse control and no sleep impairment.  There was no Axis I 
diagnosis and a GAF score of 65 was listed.  

A June 2005 VA mental disorders examination report noted that 
the veteran was in her second marriage and had three 
biological children and one stepdaughter.  She reported that 
she had a good relationship with her current husband and with 
her children.  She indicated that she had few peers with whom 
she associated and that her leisure activities included 
watching movies.  She reported feeling depressed "on and 
off," but denied difficulties with sleep.  She did report 
difficulties with poor energy level, poor concentration, and 
poor memory.  She also reported that she at times felt 
hopeless and worthless, but denied any suicidal thoughts, 
plan, or intent, and denied any history of mania or 
psychosis.  Upon examination, the veteran's grooming was 
clean and casual, her eye contact was fair, and her demeanor 
was pleasant and cooperative.  Her speech had normal rate and 
rhythm, her motor was normal, and her mood was reported to be 
okay.  Her affect was somewhat constricted, but her thought 
process was goal-directed with no flight of ideas.  There was 
no loosening of association and no thought insertion or 
thought broadcasting.  Finally, her thought content was 
negative for any active suicidal ideation or plan and 
negative for any auditory or visual hallucinations or 
delusions.  The Axis I diagnosis was dysthymia and the GAF 
score listed was 55.  

The preponderance of the evidence is against the veteran's 
claim.  Although the veteran has complained of depressed mood 
and anxiety, the objective evidence of record does not 
illustrate such.  Additionally, the objective evidence does 
not show that the veteran's disability is manifested by such 
symptoms as suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  In evaluating the evidence 
of record, the veteran's GAF scores have been considered.  
Although a GAF score of 65 is indicative of some mild 
symptoms, a GAF score of 55 is indicative of moderate 
symptoms.  Nevertheless, it is determined that neither of the 
examinations in this case shows the symptoms necessary to 
more nearly approximate the criteria required for a 30 
percent rating.  See 38 C.F.R. § 4.7.  Therefore, the 
veteran's claim must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




					II.  VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2005 letter informed 
the appellant that, to establish entitlement to an increased 
evaluation, the evidence needed to show that the disability 
had gotten worse.  The letter also informed the veteran of 
VA's duty to assist to assist her in obtaining evidence for 
her claim.  In addition, the April 2003 statement of the case 
(SOC) and August 2005 supplemental statements of the case 
(SSOC) reiterated the above-described duties, in that they 
listed 38 C.F.R. § 3.159.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the case had previously been remanded 
by the Board for the RO to specifically comply with the 
requirements of VCAA and the January 2005 VCAA notice letter 
sent to the veteran was generated as a result of that remand 
and specifically requested that the veteran send to VA any 
evidence in her possession that she thought would support her 
claim and also complied with all required notice elements.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  For 
example, subsequent to the veteran receiving the January 2005 
VCAA letter, the claim was again adjudicated by the AOJ in 
the August 2005 SSOC.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for dysthymic disorder is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


